DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Maurer on 4/29/2021.  The application has been amended as follows: 

Claims 1-15 and 17-20 have been amended as shown in the attachment.
In claim 16, line 1, replace “8” with – 9 –.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art on record.  Examiner had already discussed the similarities between the cited and the instant invention in previous communications.  The following is an examiner’s statement of reasons for allowance: The prior art on record, individually or in combination, fail to explicitly disclose the central concept of having an abstraction layer configured to receive the external request from the event handler and convert the external request into an internal request in a common format different from a format of the external request, wherein the abstraction layer is configured to convert a plurality of different formats of a plurality of different NLP service providers into the common format.  Existing systems disclosed in the prior art, at best, discuss an NLP for determining intent of a received spoken command and issuing instructions to control connected devices.  Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nelson et al. (USPG 2015/0053781) teach a method for interacting with an HVAC controller. Shrivastava etal. (USPG 2019/0138704) teach controlling optically-switchable devices. Nicolich-Henkin etal. (USPG 2018/0165061) teach a method for interaction in distributed automation systems. These references are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUYEN X VO/Primary Examiner, Art Unit 2656